     Case 3:20-cr-02219-JLS Document 36 Filed 01/04/21 PageID.97 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7                           UNITED STATES DISTRICT COURT

 8                          SOUTHERN DISTRICT OF CALIFORNIA
 9                        (HONORABLE JANIS L. SAMMARTINO)
10   UNITED STATES OF AMERICA,       ) Case No. 20CR2219-JLS
                                     )
11                  Plaintiff,       )
                                     )
12   v.                              )
                                     )
13   CHRISTINA KNOBLER,              ) ORDER CONTINUING
                                     ) SENTENCING HEARING
14                  Defendant.       )
15                                   )
                                     )
     _______________________________ )
16
17         The United States of America, by its counsel Assistant U.S. Attorney Edward
18   Chang, and defendant Christina Knobler, by Frederick M. Carroll, jointly move to
19   continue the Sentencing Hearing set for February 5, 2021 at 9:00 a.m. to April 2, 2021
20   at 9:00 a.m.
21         IT IS SO ORDERED that the joint motion is granted.             The Sentencing
22   Hearing shall be continued to April 2, 2021 at 9:00 a.m., with intervening time
23   excluded under the Speedy Trial Act in the interests of justice.
24         IT IS SO ORDERED.
25   Dated: January 4, 2021

26
27
28
                                                 1
